DOWDELL, J.
The plaintiff upon the trial offered to prove that he offered to donate a part of the land in suit to public enterprise's, which was objected to by the defendant, and the court sustained the objection. It does not appear that the plaintiff was in possession of the land at the time of the offer to donate, and if for no other reason, this was sufficient to support the ruling of the trial court.
Adverse possession being an issue1 in the cáse, it was competent and relevant for the defendant to show by the witness. Mat Clements that he cut and coaled timber on said land for the. Woodstock Iron Company, the grantor of the defendant, and under whom the defendant acquired possession. The testimony of this witness was objected to as a whole, and a part of it being legal and competent, the action of the court in overruling the objection was without error. To put. the trial court in error upon the admission of evidence,, any part of which being legal, the objection should point out and specify the illegal portion objected to.
Charge No. 1 given at the request of the defendant asserts a correct proposition of law. This charge AYas not abstract for there was evidence to support it. If it had any misleading tendency, it was the duty of the plaintiff to have counteracted such tendency by asking an explanatory or qualifying charge, “A charge *595which asserts a correct legal proposition does not constitute a reversible error though such charge under the facts of the case may have a tendency to mislead; but if the other party apprehends that such charge was misleading he should request an explanatory charge.” Pullman Palace Car Company v. Adams, 120 Ala. 584; Chandler v. Jost, 96 Ala. 596; Miller v. State, 54 Ala. 155.
There was no evidence of any sale of the land by Allen to Edmondson. The statement by the witness Garrett was not evidence of a sale, but merely evidence of the statement of a claim made by Edmondson. Written charge No. 5, given at the request of defendant was free from error. 'The remaining written charges-given at the request of defendant, each contains a correct 'statement of the law, and are free fro-m reversible error.
We find no error in the record, and the judgment must be affirmed.
Affirmed.